—Order and resettled order of the Supreme Court, New York County (Gabel, J.), respectively entered February 21 and February 27, 1984, confirming the report of the special referee which provided for increased child support payments by defendant retroactive to the return date of the original motion and directed defendant to pay full tuition and related educational costs, affirmed, without costs.
Order of the Supreme Court, New York County (Gabel, J.), entered July 24,1984, which confirmed the report of the special referee to the extent of issuing a wage deduction order, a money judgment in the sum of $2,720 as and for arrears, and further directed defendant to post an undertaking in the sum of $7,260, modified, on the law, on the facts and in the exercise of discretion, to vacate the wage deduction order and the direction for the posting of an undertaking, and otherwise affirmed, without costs.
*362The totality of the circumstances developed on the hearing before the special referee, including most notably the demonstrated increase in the needs of the child as well as the significantly enhanced income of the defendant father, provides adequate support for the court’s upward modification of the defendant’s child support payments set forth in the separation agreement. On the other hand, we perceive no adequate basis in the record for the issuance of a wage deduction order, or for the direction that defendant post an undertaking, and accordingly delete those parts of the order. Concur — Kupferman, J. P., Sandler, Carro and Alexander, JJ.